PER CURIAM.
Ambroshia M. Volpe, appeals the final judgment of dissolution rendered by the trial court. Although Ms. Volpe contends that the trial judge was not impartial during the trial of this cause, our careful review of the record leads us to conclude that the trial judge was even handed in his handling of this contentious matter. We note, as well, that Ms. Volpe did not seek the recusal of the trial judge or otherwise attack the impartiality of the trial judge below. In addition, we find no denial of due process in connection with the award of custody of the child of this marriage. Accordingly, we affirm.
AFFIRMED.
SHARP, W, THOMPSON and MONACO, JJ., concur.